Citation Nr: 0433000	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for the residuals of a 
right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

During in the pendency of this appeal, the veteran, in a 
written statement dated in April 2004, withdrew from appeal 
the issues of service connection for diverticulosis, 
sinusitis, and hemorrhoids.  As the Board has not yet 
rendered a final decision in regard to those issues, they are 
properly withdrawn and are not for adjudication by the Board.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.204 
(1996).  The only issue remaining in appellate status is the 
one for a compensable rating for the residuals of a right 
wrist fracture.  

In September 2000, the veteran testified at a personal 
hearing held before a decision review officer at the RO.  In 
July 2004, the veteran testified at a video-teleconference 
with the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

The veteran's most recent VA examination specifically to 
evaluate the residuals of his right wrist fracture was 
conducted in December 1999, which found no evidence of an 
acute fracture, dislocation or bony destructive process; the 
intercarpal relationships were well preserved and there was 
no significant degenerative change.  However, subsequent to 
that examination, there are medical statements, one from a VA 
physician and some from a private doctor of osteopathy, 
essentially indicating that the veteran needs help to 
transcribe class notes because of his right wrist disability 
and that he experiences neurological sensations in his wrist.  

During the veteran's video-teleconference, he testified that 
he experiences constant, daily throbbing sensation pain in 
his right wrist and, while he is undergoing vocational 
rehabilitation training, through a state-sponsored program, 
he has been provided someone to assist him in taking class 
notes; he has been provided a voice-activated program for a 
computer to assist him in his class work; and he also uses a 
tape recorder in class; all because he is unable to use his 
right wrist.  Evidence of record shows that the veteran is 
right hand dominant.  In addition, during his testimony, he 
related he has been receiving Social Security Administration 
disability benefits since 1995 because of his right wrist, 
migraine headaches, a gastrointestinal disorder and a back 
and neck condition.  

Under the circumstances, since the last VA examination is 
almost five years old, and since the veteran is requesting a 
compensable rating for the residuals of a right wrist 
fracture, the available evidence is too old for an adequate 
evaluation of the current conditions, particularly in light 
of the subsequent medical statements pertaining to the 
severity of his right wrist.  VA's duty to assist includes 
providing him with a new examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board believes that the 
veteran should undergo further VA examination in order to 
determine the current nature and severity of his service-
connected residuals of a right wrist fracture.  

In addition, the Board notes that copies of neither the 
veteran's state sponsored vocational rehabilitation records 
nor his Social Security Administration records are in his 
claims file.  In evaluating his right wrist condition, the 
Board would find it helpful if those records could be 
reviewed.  Therefore, the RO should obtain any available 
state-sponsored vocational rehabilitation records and Social 
Security Administration records, particularly a copy of the 
Social Security Administrative Law Judge's decision initially 
granting the benefits, as well as copies of all recent 
recertifications, and have them placed in his claims file.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for the residuals of a 
right wrist fracture.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO should obtain confirmation 
from the Social Security Administration 
whether the veteran is entitled to 
disability and/or Supplemental Security 
Insurance (SSI) benefits and, if 
entitlement to disability benefits has 
been granted, the RO needs to obtain a 
copy of the Administrative Law Judge's 
decision granting the disability 
entitlement and all recent 
recertifications, along with supporting 
medical records that are not already in 
the veteran's claims file.  If the RO 
cannot obtain this information from the 
SSA, a notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

4.  The veteran is to be contacted and 
obtain from him the name and address of 
the specific state agency through which 
he is receiving vocational 
rehabilitation.  After securing the 
necessary releases, the RO should obtain 
copies of those records not already in 
the claims file and have them associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

5.  Once the above-mentioned development 
has been completed to the extent 
possible, the RO is to schedule the 
veteran to undergo VA orthopedic and 
neurological examination of his right 
wrist.  All appropriate tests and studies 
should be conducted, to include having x-
rays taken of the right wrist, and all 
clinical findings should be reported in 
detail.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examiner's report.  

The orthopedic and neurological 
examination is to be conducted to 
determine the current nature and severity 
of the veteran's service-connected 
residuals of a right wrist fracture.  The 
examiner should set forth all objective 
findings regarding the right wrist, 
including complete range of motion 
(provided in degrees, with standard or 
normal ranges of motion provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
wrist.  If there is clinical evidence of 
pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If the veteran is 
being examined during a period of "acute 
exacerbation" of his right wrist 
symptoms, the examiner should clearly so 
state.  Otherwise, after reviewing the 
veteran's complaints and medical history, 
the examiner should render an opinion, 
based upon best medical judgment, as to 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss (beyond that which is demonstrated 
clinically) due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use..  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

On neurological examination, the 
examining physician should specifically 
comment regarding any neurological 
manifestations directly attributable to 
the veteran's service-connected residuals 
of a right wrist fracture.  If no 
neurological manifestations are found, 
the examiner is to so state.  

Following orthopedic and neurological 
examination, the examiner should offer 
opinions regarding the effect of the 
veteran's service-connected residuals of 
a right wrist fracture upon his ability 
to engage in substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each conclusion reached and opinion 
expressed, should be set forth in a 
typewritten report.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for the residuals of a right wrist 
fracture.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


